         Case 3:19-cv-00366-CHB Document 1 Filed 05/16/19 Page 1 of 15 PageID #: 1
•   f




                                                                                                       --· t           ·r-
                                                                               "' l    ~     •
                                                                                                           - . -.
                                                                                                             f   "'-    '-,...
                                                                                                                       ...           . .     ' JS '
                                 UNITED STATES DISTRICT COURT                    ~
                                                                                           t· ·   T • •·
                                                                                      f •· .J I ; ,-,
                                                                                                                 -
                                                                                                            f-/ •.           f (,
                                                                                                                                    • • ·•   :1 - • ~'t. '-r ;.,- '.."'\
                                                                                                                                        T' • I   I ("' ...   : •:
                                                                                                                     - ..                  ~- .., ' l : F           I(   y
                                 WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION                              19 AY 16 P/1 4: IS
    DANIEL GUILLORY, on his own
    behalf and those similarly situated,

             Plaintiff,
    V.                                                    CASE NO.:

    SWAN FINANCIAL CORPORATION, a
    Kentucky Profit Corporation, THOMAS
    EDWARD SEXTON, Individually, and
    DAVID RANDALL RAQUE, Individually,

             Defendants.
    - - - - - - - - - - - - - - -I
                            COLLECTIVE/CLASS ACTION COMPLAINT
                                AND DEMAND FOR JURY TRIAL

             Plaintiff, DANIEL GUILLORY ("Plaintiff'), on behalf of himself and other employees

    and former employees similarly situated, by and through undersigned counsel, files this

    Complaint against Defendants, SWAN FINANCIAL CORPORATION ("SW AN"), THOMAS

    EDWARD SEXTON ("SEXTON") and DAVID RANDALL RAQUE ("RAQUE") (collectively,

    "Defendants"). Defendants have violated the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §

    206 and 207 and K.R.S. 337.285 and 337.275 by failing to pay minimum wage and overtime

    compensation, and states as follows:

                                             JURISDICTION

             1.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

    Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the "FLSA") to

    recover unpaid overtime wages, an additional equal amount as liquidated damages, obtain

    declaratory relief, and reasonable attorney's fees and costs.

             2.      The jurisdiction of the Court over this controversy is based upon 29 U.S.C.


                                                                                                                                    I
  Case 3:19-cv-00366-CHB Document 1 Filed 05/16/19 Page 2 of 15 PageID #: 2




§216(b).

       3.      This Court has jurisdiction over Plaintiff's Kentucky state law claims pursuant to

28 U.S.C. §1367, because Plaintiffs state law claims arise from substantially the same factual

nexus as his FLSA claims.

       4.      All facts giving rise to Plaintiffs claim occurred in the District. Thus, venue is

proper in this Court.

       5.      Venue is proper in the Western District of Kentucky because a substantial portion

of the events forming the basis of this suit occurred in this District, and Defendants ' headquarters

are located at 320 Whittington Parkway, Suite 106, Louisville, KY 40222.

                                            PARTIES

       6.      At all times material hereto, Plaintiff was a resident of Jefferson County,

Kentucky.

       7.      At all times material hereto, SWAN was, and continues to be a Kentucky Profit

Corporation, with its principle place of business located in Louisville, Kentucky.

       8.      At all times material hereto, SEXTON was, and continues to be, an individual

resident of the State of Kentucky.

       9.      At all times material hereto, SEXTON was engaged in business in the State of

Kentucky.

        10.    At all times material hereto, RAQUE was, and continues to be, an individual

resident of the State of Kentucky.

       11.     At all times material hereto, RAQUE was engaged in business in the State of

Kentucky.

        12.    At all times material hereto, Defendant SWAN owned and operated a mortgage




                                                  2
 Case 3:19-cv-00366-CHB Document 1 Filed 05/16/19 Page 3 of 15 PageID #: 3




making business located ;:tt 320 Whittington Parkway, Suite 106, Louisville, KY 40222.

        13 .   At all times material hereto, SEXTON was President and Director of SWAN.

        14.    At all times relevant to this action, SEXTON managed and operated SWAN on a

day to day basis.

        15.    At all times material hereto, SEXTON regularly exercised the authority to hire

and fire employees of SWAN.

        16.    At all times material hereto, SEXTON dete.rmined the work schedules for the

employees of SWAN.

        17.    At all times material hereto, SEXTON controlled the finances and operations of

SWAN.

        18.    At all times material hereto, SEXTON was an employer as defined by 29 U.S.C.

201 et. seq.

        19.    At all times material hereto, RAQUE was Vice President and Director of SWAN.

        20.    At all times relevant to this action, RAQUE managed and operated SWAN on a

day to day basis.

        21.    At all times material hereto, RAQUE regularly exercised the authority to hire and

fire employees of SWAN.

        22.    At all times material hereto, RAQUE determined the work schedules for the

employees of SWAN.

        23.    At all times material hereto, RAQUE controlled the finances and operations of

SWAN.

        24.     At all times material hereto, RAQUE was an employer as defined by 29 U.S.C.

201 et. seq.




                                               3
 Case 3:19-cv-00366-CHB Document 1 Filed 05/16/19 Page 4 of 15 PageID #: 4




        25.    At all times material hereto, SWAN was the "employer" within the meaning of

FLSA.

        26.     At all times material hereto, SWAN was, and continues to be, an "enterprise

engaged in commerce" within the meaning of FLSA by virtue of their regular and continuous

simultaneous business operations in multiple states.

        27.     At all times material hereto, SWAN was, and continues to be, an enterprise

engaged in the "production of goods for commerce" within the meaning of the FLSA.

        28.     Based upon information and belief, the annual gross revenue of SWAN was in

excess of $500,000.00 per annum during the relevant time periods.

        29.    At all times material hereto, SWAN had two (2) or more employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced for

commerce, such as phones, computers, office materials and tools.

        30.    At all times material hereto, Defendants were the "employer" within the meaning

ofFLSA.

        31.    At all times material hereto, Defendants were, and continue to be, an "enterprise

engaged in commerce" within the meaning of FLSA, because they conducted business in

multiple states simultaneously at all times relevant hereto.

        32.    At all times material hereto, Defendants were, and continue to be, an enterprise

engaged in the "production of goods for commerce" within the meaning of the FLSA.

        33 .   Based upon information and belief, the annual gross revenue of Defendants was

in excess of $500,000.00 per annum during the relevant time periods.

        34.    At all times material hereto, Defendants had two (2) or more employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced for




                                                 4
  Case 3:19-cv-00366-CHB Document 1 Filed 05/16/19 Page 5 of 15 PageID #: 5




commerce, such as telephones, computers,_office materials and tools.

        35.    Plaintiff was employed by Defendants from September 2016 through June 2018 .

        36.    At all times material hereto, Plaintiff worked for Defendants as a non-exempt

Mortgage Loan Officer (MLO) employee.

        37.    At all times material hereto, Plaintiff was "engaged in commerce" within the

meaning of §6 and §7 of the FLSA. Specifically, throughout his employment, Plaintiff regularly

processed transactions with companies, banks and third-party service providers that were located

outside the State of Kentucky.

        38.    At all times material hereto, Plaintiff was an "employee" of the Defendants within

the meaning of FLSA.

        39.    At all times material hereto, the work performed by Plaintiff was directly essential

to the business performed by Defendants.

        40.    Plaintiff brings this action on behalf of all similarly situated current and former

Mortgage Loan Officers (MLO's) who worked for Defendants at any time during the three (3)

years prior to the filing of this Complaint up to the present, who elect to file a consent to join in

this action.

                                   STATEMENT OF FACTS

        41 .   In or about September 2016, Defendants hired Plaintiff to work as a non-exempt

Mortgage Loan Officer.

        42.    At various material times hereto, Plaintiff, and those similarly situated worked for

Defendants in excess of forty (40) hours within a work week.

        43.    From at least September 2016 and continuing through June 2018, Defendants

failed to compensate Plaintiff, and those similarly situated, at rate of one and one-half times




                                                  5
 Case 3:19-cv-00366-CHB Document 1 Filed 05/16/19 Page 6 of 15 PageID #: 6




Plaintiffs regular rate for all hours worked in excess of forty (40) hours in a single work week.

       44.     Plaintiff, and those similarly situated, should be compensated at the rate of one

and one-half times their regular rate for those hours worked in excess of forty (40) hours per

work week as required by the FLSA and Kentucky Law.

       45.     From at least September 2016 and continuing through June 2018, Defendants

failed to pay Plaintiff at least the applicable minimum wage for all weeks worked.

       46.     Plaintiff, and those similarly situated, should be compensated at least at the

applicable minimum wage for all weeks worked as required by the FLSA and Kentucky Law.

       47.     Defendants have violated Title 29 U.S .C. §§ 206 and 207 and Kentucky Law from

at least September 2016 and continuing through June 2018, in that:

               a.     Plaintiff worked in excess of forty (40) hours per week during the period

                      of employment with Defendants;

               b.     No payments, and provisions for payment, have been made by Defendants

                      to properly compensate Plaintiff at the statutory rate of one and one-half

                      times Plaintiffs regular rate for those hours worked in excess of forty (40)

                      hours per work week as provided by the FLSA and Kentucky Law;

               c.     Defendants failed to pay Plaintiff at least minimum wage for all weeks

                      worked in violation of the FLSA and Kentucky Law; and

               d.     Defendants have failed to maintain proper time records as mandated by

                      the FLSA and Kentucky Law.

                          COLLECTIVE ACTION ALLEGATIONS

       48.     Plaintiff and the class members were all "Mortgage Loan Officers" and performed

the same or similar job duties as one another for Defendant.




                                                 6
 Case 3:19-cv-00366-CHB Document 1 Filed 05/16/19 Page 7 of 15 PageID #: 7




       49.     Further, Plaintiff and the class members were subjected to the same pay

provisions in that they were paid a salary, plus additional compensation, but not compensated at

time-and-one-half for all hours worked in excess of 40 hours in a workweek. Thus, the class

members are owed overtime wages for the same reasons as Plaintiff.

       50.    Defendants' failure to compensate employees for hours worked in excess of 40

hours in a workweek as required by the FLSA results from a policy or practice of failure to

assure that "Mortgage Loan Officers" ("MLOs") are/were paid for overtime hours worked based

on the Defendants' erroneous misclassification of its "MLO" employees as exempt from

overtime.

       51 .   This policy or practice of failing to pay overtime was applicable to Plaintiff and

the class members. Application of this policy or practice does/did not depend on the personal

circumstances of Plaintiff or those joining this lawsuit.   Rather, the same policy or practice

which resulted in the non-payment of overtime to Plaintiff applies to all overtime collective

members. Accordingly, the overtime collective members are properly defined as:

       All "Mortgage Loan Officers" who worked for Defendants within the last
       three years who were not compensated at time-and-one-half for all hours
       worked in excess of 40 hours in on or more workweeks

       52.    Defendants' failure to pay minimum wage as required by the FLSA results from a

policy or practice of failure to assure that "MLOs" are/were paid at least minimum wage.

       53.    This policy or practice of failing to pay minimum wage was applied to Plaintiff

and the class members uniformly and did not depend on the personal circumstances of Plaintiff

or those joining the lawsuit. Accordingly, the minimum wage collective members are properly

defined as:

       All "MLOs" who worked for Defendants within the last three (3) years who
       were not compensated at last minimum wage in one or more workweeks.



                                               7
  Case 3:19-cv-00366-CHB Document 1 Filed 05/16/19 Page 8 of 15 PageID #: 8




       54.     Defendants knowingly, willfully, or with reckless disregard carried out their

illegal pattern or practices with respect to Plaintiff and the class members.

       55.     Defendants did not act in good faith or reliance upon any of the following in

formulating their pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201 , et seq., (c)

Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

       56.      During the relevant period, Defendants violated § 7(a)(l) and § 15(a)(2), by

employing employees in an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of the FLSA as aforesaid, for one or more workweeks without

compensating such employees for their work at a rate of at least the time-and-one-half for all

hours worked in excess of 40 hours in a work week.

       57.     Defendants have acted willfully in failing to pay Plaintiff and the class members

in accordance with the law.

       58.     Defendants have failed to maintain accurate records of Plaintiffs and the class

members' work hours in accordance with the law.

                                    CLASS ALLEGATIONS

       59.     Plaintiff sues on his own behalf and on behalf of a class of persons under Rules

23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure.

       60.     Plaintiff brings his Kentucky Labor Law claim on behalf of all persons who were

employed by Defendants at any time since March 2014, to the entry of judgment in this case (the

"Class Period"), who were non-exempt employees within the meaning of the Kentucky Labor

Law and have not been paid for hours actually worked as well as overtime wages as required in

violation of Kentucky Labor Law (the "Class").

       61.     The persons in the Class identified above are so numerous that joinder of all



                                                  8
 Case 3:19-cv-00366-CHB Document 1 Filed 05/16/19 Page 9 of 15 PageID #: 9




members is impracticable. Although the precise number of such persons is unknown, and the

facts on which the calculation of that number are presently within the sole control of the

Defendants, upon information and belief, there are hundreds of members of the Class during the

Class Period.

       62.      The claims of Plaintiff are typical of the claims of the Class, and a class action is

superior to other available methods of fair and efficient adjudication of the controversy -

particularly in the context of wage and hour litigation where individual plaintiffs lack the

financial resources to vigorously prosecute a lawsuit in federal court against corporate

defendants.

       63.      The Defendants have acted or refused to act on grounds generally applicable to

the class, thereby making appropriate final injunctive relief or corresponding declaratory relief

with respect to the class as a whole.

       64.      Plaintiff is committed to pursuing this action and has retained competent counsel

experienced in employment law and class action litigation.

       65 .     Plaintiff has the same interests in this matter as all other members of the class and

Plaintiffs claims are typical of the Class.

       66.      There are questions of law and fact common to the Class which predominate over

any questions solely affecting the individual members of the Class, including but not limited to:

                a.     whether the Defendants employed the members of the Class within the

                       meaning of the KLL;

                b.     whether the Defendants failed to keep true and accurate time records for

                       all hours worked by Plaintiff and members of the Class;

                c.     what proof of hours worked is sufficient where employers fail in their duty




                                                  9
Case 3:19-cv-00366-CHB Document 1 Filed 05/16/19 Page 10 of 15 PageID #: 10




                          to maintain time records;

                d.        whether Defendants failed and/or refused to pay the members of the Class

                          premium pay for hours worked in excess of forty hours per workweek

                          within the meaning of the KLL;

                e.        whether the Defendants are liable for all damages claimed hereunder,

                          including but not limited to, costs, disbursements and attorney's fees ; and

                f.        whether the Defendants should be enjoined from such violations of the

                          Kentucky Labor Law in the future.

                                 COUNTI
              RECOVERY OF OVERTIME COMPENSATION UNDER FLSA

        67.     Plaintiff re-alleges and reavers paragraphs 1 through 58 of the Complaint as if

fully set forth herein.

        68.     From at least September 2016 and continuing through June 2018, Plaintiff worked

in excess of forty (40) hours per week for which Plaintiff was not compensated at the statutory

rate of one and one-half times Plaintiff's regular rate of pay.

        69.     Plaintiff was and is entitled to be paid at the statutory rate of one and one-half

times his regular rate of pay for those hours worked in excess of forty (40) hours.

        70.     At all times material hereto, Defendants failed and continue to fail to maintain

proper time records as mandated by the FLSA.

        71.     Defendants' actions were willful and/or showed reckless disregard for the

provisions of the FLSA, as evidenced by its failure to compensate Plaintiff at the statutory rate of

one and one-half times his regular rate of pay for the hours worked in excess of forty (40) hours

per work week when it knew, or should have known, such was, and is due.

        72.     Defendants have failed to properly disclose or apprise Plaintiff of his rights under



                                                      10
Case 3:19-cv-00366-CHB Document 1 Filed 05/16/19 Page 11 of 15 PageID #: 11




the FLSA.

        73 .    Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff suffered

and continues to suffer damages and lost compensation for time worked over forty (40) hours per

work week, plus liquidated damages.

        74.     Plaintiff is entitled to an award of reasonable attorney' s fees and costs pursuant to

29 U.S.C. §216(b).

        75.     At all times material hereto, Defendants failed to comply with Title 29 and United

States Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4, with respect to those

similarly situated to the named Plaintiff by virtue of the management policy, plan or decision that

intentionally provided for inadequate overtime compensation of such employees at a rate less

than time and a half for their overtime hours .

        76.     Based upon information and belief, the employees and former employees of

Defendants similarly situated to Plaintiff were not paid for all hours worked, and to the extent

such hours, if properly credited to Plaintiff, would have credited Plaintiff with more than forty

(40) or more hours in a work week, Defendants have failed to properly pay Plaintiff, and those

similarly situated to her, proper overtime wages at time and a half their regular rate of pay for

such hours .

                                      COUNT II
                          MINIMUM WAGE VIOLATION UNDER FLSA

        77.     Plaintiff re-alleges and reavers paragraphs 1 through 58 of the Complaint as if

fully set forth herein.

        78.     Plaintiff was entitled to be paid minimum wage for each week he worked during

his employment with Defendants.

        79.     Defendants failed to pay Plaintiff minimum wage for each work week he worked



                                                  11
Case 3:19-cv-00366-CHB Document 1 Filed 05/16/19 Page 12 of 15 PageID #: 12




for Defendants.

       80.     Plaintiff has demanded proper compensation for one or more weeks of work with

Defendants, but Defendants have refused and/or failed to compensate him for same. As a result

of Defendants ' actions in this regard, Plaintiff has not been paid the minimum wage for each

week worked during one or more weeks of employment with Defendants.

       81.      Defendants had specific knowledge that they were paying sub-minimum wages to

Plaintiff, but still failed to pay Plaintiff at least minimum wages.

       82.      Defendants willfully failed to pay Plaintiff the Federal minimum wage for one or

more weeks of work contrary to 29 U.S.C. § 206.

       83.      As a direct and proximate result of Defendants' deliberate underpayment of

wages, Plaintiff has been damaged in the loss of minimum wages for one or more weeks of work

with Defendants.

                                COUNTIII
              KENTUCKY WAGE PAYMENT LAW {OVERTIME VIOLATION)

        84.     Plaintiff realleges and reavers paragraphs 1 through 4 7 and 59 through 66 of the

Complaint as if fully set forth herein.

        85.     At all times material hereto, Plaintiff and those similarly situated were employed

by Defendants within the meaning of KRS 337.010 § (l)(e).

        86.     At all times material hereto, Defendants jointly employed Plaintiff and those

similarly situated within the meaning ofKRS 337.0l0(l)(d).

        87.     KRS 337.285 requires all employers to compensate their employees, with certain

exceptions, at a rate of not less than one and one-half (1 ½) the hourly rate which they are

regularly paid for all hours worked in excess of forty (40) hours in a work week.

        88.     Plaintiff and those similarly situated are not contained in any of the groups of



                                                  12
Case 3:19-cv-00366-CHB Document 1 Filed 05/16/19 Page 13 of 15 PageID #: 13




employees excluded from the provisions of KRS 337.285.

       89.     Defendants jointly required their MLO ' s, including Plaintiff and those similarly

situated, to work more than forty hours in a work week.

       90.     Defendants jointly failed and continue to fail to pay Plaintiff and those similarly

situated for all hours Plaintiff and those similarly situated worked in excess of forty (40) hours in

one work week.

       91.     Defendants jointly violated KRS 337.285 by not properly compensating Plaintiff

and those similarly situated for all hours worked in excess of forty (40) hours in one work week.

       92.     Defendants willfully violated KRS 337.285 by not properly compensating

Plaintiff and those similarly situated for all hours worked in excess of forty (40) hours in one

work week.

       93.     As a result of Defendants' joint violations of KRS 337.285, Plaintiff and those

similarly situated are entitled to recover unpaid overtime wages dating five (5) years back,

pursuant to KRS 413 .120 (2), plus an additional equal amount in liquidated damages,

reasonable attorneys' fees, and costs of this action, pursuant to KRS 337.385.

                            COUNTIV
        KENTUCKY WAGE PAYMENT LAW (MIMIMUM WAGE VIOLATION}

       94.     Plaintiff realleges and reavers paragraphs 1 through 4 7 and 59 through 66 of the

Complaint as if fully set forth herein.

       95 .    At all times material hereto, Plaintiff and those similarly situated were employed

by Defendants within the meaning of KRS 337.010 § (l)(e).

       96.     At all times material hereto, Defendants jointly employed Plaintiff and those

similarly situated within the meaning ofKRS 337.0l0(l)(d).

       97.     KRS 337.275 requires all employers to compensate their employees at least


                                                 13
Case 3:19-cv-00366-CHB Document 1 Filed 05/16/19 Page 14 of 15 PageID #: 14




minimum wage for each week worked.

       98.     Defendants jointly failed and continue to fail to pay Plaintiff and those similarly

situated at least minimum wage for each week Plaintiff and those similarly situated worked for

Defendants.

       99.     Defendants jointly violated KRS 337.275 by not properly compensating Plaintiff

and those similarly situated at least minimum wage for each week worked for Defendants.

        100.   Defendants willfully violated KRS 337.275 by not properly paying Plaintiff and

those similarly situated at least minimum wage for each week worked for Defendants.

        101.   As a result of Defendants' joint violations of KRS 337.275 , Plaintiff and those

similarly situated are entitled to recover unpaid wages dating five (5) years back, pursuant

to KRS 413.120 (2), plus an additional equal amount in liquidated damages, reasonable

attorneys' fees, and costs of this action.

WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor against

Defendants:

       a.      Certification of this action as a class action pursuant to Fed. R. Civ. P. 23(b)(2) and

               (3) on behalf of the members of the Class and appointing Plaintiff and his counsel to

               represent the Class;

       b.      Designation of this action as a collective action on behalf of the Collective Action

               Members and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all

               similarly situated members of an FLSA Opt-In Class, appraising them of the

               pendency of this action, permitting them to assert timely FLSA claims in this action

               by filing individual Consents to Sue pursuant to 29 U.S.C. §216(b) and appointing

               Plaintiff and his counsel to represent the Collective Action members;




                                                14
        Case 3:19-cv-00366-CHB Document 1 Filed 05/16/19 Page 15 of 15 PageID #: 15
'   .
                    c.      Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

                            practices complained of herein are in violation of the maximum hour and

                            minimum wage provisions of the FLSA;

                    d.      Awarding Plaintiff overtime compensation in the amount due to him for

                            his time worked in excess of forty (40) hours per work week;

                    e.      Awarding Plaintiff liquidated damages in an amount equal to the overtime

                            award;

                    f.      Awarding Plaintiff minimum wages in the amount due to him for his time

                            worked in each work week;

                    g.      Awarding Plaintiff liquidated damages m an amount equal to the

                            minimum wages award;

                    h.      Awarding Plaintiff reasonable attorney's fees and costs and expenses of

                            the litigation pursuant to 29 U.S .C. §216(b);

                    1.      Awarding Plaintiff pre-judgment interest;

                    J.       Ordering any other further relief the Court deems just and proper.

                                               JURY DEMAND

             Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

             DATED: May 15, 2019.                            Respectfully submitted,

                                                             Isl Andrew R. Frisch
                                                             Andrew R. Frisch
                                                             MORGAN & MORGAN, P.A.
                                                             600 N. Pine Island Road, Suite 400
                                                             Plantation, FL 33324
                                                             Tel: (954) WORKERS
                                                             Fax: (954) 327-3013
                                                             AFrisch@forthepeople .com

                                                             Trial Counsel for Plaintiff



                                                       15
